Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 15-2466

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                        CHRISTIAN RAMOS DIAZ,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. José Antonio Fusté, U.S. District Judge]


                                  Before

                      Howard, Chief Judge,
               Lipez and Kayatta, Circuit Judges.


     Juan A. Albino Gonzalez and Albino & Assoc. Law Office, PC on
brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Mariana
E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, and Thomas F. Klumper, Assistant United States
Attorney, on brief for appellee.


                            August 14, 2017
             LIPEZ, Circuit Judge.    After he was captured by Puerto

Rico police with an automatic weapon in his possession, Christian

Ramos Diaz ("Ramos") pled guilty to one count of being a prohibited

person in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(3).      He was sentenced to 48 months of imprisonment, a

sentence that he claims is substantively unreasonable because it

is longer than the 30-month sentence received by his co-defendant.

Finding no error in his sentence, we affirm.

                                     I.

             On April 7, 2015, Puerto Rico Police Department agents

entering the El Prado Public Housing Project in Río Piedras, San

Juan   observed   Ramos,   co-defendant   Iván    Daniel   González   Ortiz

("González"),     and   another   individual      standing    next    to   a

motorcycle.     When one of the agents saw González pull a firearm

from his waistband, the agents approached the group and identified

themselves as police officers.       Ramos and González hopped onto the

motorcycle and fled, with Ramos driving.         The agents pursued them.

When they reached an area at the end of the housing project,

González dismounted from the motorcycle and threw his firearm and

a gun magazine over a fence into the backyard of an adjacent

residence.    He then returned to the motorcycle, where Ramos handed

him another firearm and another gun magazine.         González threw the

second gun and gun magazine over the fence, and then jumped over

the fence himself and ran toward the residence.            Ramos continued


                                  - 2 -
to flee on the motorcycle toward an apartment in the housing

project, where the police found and arrested him.

           The firearms, both Glock pistols, were recovered and

found to be machineguns, capable of firing more than one shot with

a single press of the trigger.      González's gun contained 21 rounds

of ammunition, while Ramos's contained 19 rounds, and each gun

magazine contained an additional 15 rounds.         During an interview

after his arrest, Ramos stated that he was a habitual user of

marijuana, smoking it seven to eight times per day.

           Ramos was charged with one count of possession of a

firearm by a prohibited person -- an unlawful user of a controlled

substance -- in violation of 18 U.S.C. § 922(g)(3).           In the same

indictment González was charged with illegal possession of a

machinegun, in violation of 18 U.S.C. § 922(o).             Both men pled

guilty to their respective charges.        González, who had no criminal

record, was sentenced to 30 months of imprisonment.            Ramos, who

had   several   prior   juvenile   convictions,   entered   into    a   plea

agreement with the government recommending a sentence equal to the

low end of the applicable Guidelines sentencing range ("GSR").

Ramos was sentenced to 48 months, a variance of 15 months over the

upper bound of the applicable GSR.         This appeal followed.1


      1Although Ramos's plea agreement contained an appeal waiver,
the waiver was conditioned on Ramos being sentenced in accordance
with the parties' sentencing recommendation. Because the district
court did not adopt that recommendation, both parties agree that


                                   - 3 -
                                      II.

            We review the district court's sentencing decision for

abuse of discretion.        Gall v. United States, 552 U.S. 38, 51

(2007).

            Ramos challenges the substantive reasonableness of his

sentence, arguing that, by imposing a longer sentence on him than

on    his   co-defendant,   the     district     court   failed       "to   avoid

unwarranted sentence disparities among defendants with similar

records who have been found guilty of similar conduct."2               18 U.S.C.

§    3553(a)(6).    Given   Ramos's       criminal   history,   however,     the

district court found that Ramos and González were not similarly

situated, and therefore § 3553(a)(6) did not apply.             Indeed, it is

well established in this circuit that differences in criminal

history can justify sentencing co-defendants differently.                    See

United States v. Ortiz–Islas, 829 F.3d 19, 29 (1st Cir. 2016).

            Ramos   responds      that,     notwithstanding     his     criminal

history, at the end of the day he and González are similarly


the waiver does not bar this appeal.      See United States v.
Fernández-Cabrera, 625 F.3d 48, 51 (1st Cir. 2010) ("When the
district court chose not to follow the parties' joint sentencing
recommendation, the waiver-of-appeal provision, as framed, was
relegated to the scrap heap.").
       2Although Ramos's brief hints at a challenge to the
procedural reasonableness of his sentence, he makes no developed
argument on that point and hence it is waived. See United States
v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990) ("[I]ssues adverted to
in a perfunctory manner, unaccompanied by some effort at developed
argumentation, are deemed waived.").


                                    - 4 -
situated, but for different reasons.              Focusing on his offense

conduct and that of his co-defendant, Ramos asserts that because

González threw both men's guns and ammunition over the fence,

González's offense conduct was worse than his. Thus, Ramos claims,

his lesser offense conduct balances out his greater criminal

history, and therefore he should have received the same sentence

as González.3

             The   district   court    rejected     this    argument   at   the

sentencing hearing, finding no meaningful difference between the

defendants' offense conduct.       The court pointed out that, although

González threw the guns over the fence, Ramos had passed one of

the guns to González before González threw them.               Moreover, the

court noted, Ramos was "the one in charge of driving the vehicle

that they used to flee," and González threw Ramos's gun over the

fence because Ramos could not "at the same time start throwing

things over a fence while driving a motorcycle."               Sensibly, the

district court did not, therefore, credit Ramos's argument that

his offense conduct was less serious than the conduct of his co-

defendant.         Accordingly,   after       considering   Ramos's    greater


     3 In support, Ramos cites United States v. Reyes-Santiago, a
case in which we found an unwarranted disparity under § 3553(a)(6)
between the sentence of the defendant and those of his co-
defendants. See 804 F.3d 453, 472-73 (1st Cir. 2015). That case,
however, is readily distinguishable, given that it involved a
Sentencing Guidelines factor -- drug quantity -- that was
applicable to all of the defendants and was applied uniquely
harshly to the appellant. Id. at 468.


                                      - 5 -
criminal   history   and   equivalent   conduct,   the   court   found   it

appropriate to impose a longer sentence on Ramos than on González.

The court acted well within its discretion in reaching that

conclusion.

           Affirmed.




                                 - 6 -